(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Aparece del récord que en fecba 15 de abril de 1930 se ra-dicó por el apelante su alegato; y el 16 de los mismos mes y año por la parte apelada una moción de desestimación fun-dada en que no se babía presentado en tiempo el alegato del apelante; y de acuerdo con la jurisprudencia de Puerto Bico en el caso El Pueblo v. De Jesús, 36 D.P.R. 817, y por analogía con ese caso, la presentación del alegato antes de que se radicara la moción de desestimación, es suficiente defensa contra ésta. Por lo que se declara sin lugar la moción de la parte apelada.